Citation Nr: 1212970	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, currently assigned a 20 percent evaluation.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from November 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2009.  In February 2011, the Veteran appeared at a hearing held at the RO before the undersigned Acting Veterans Law Judge (i.e., Travel Board hearing).

In a March 2010 rating decision, the Veteran granted a separate 30 percent rating for glaucoma, effective in June 2008; previously, this condition had been rated as a noncompensable complication of diabetes mellitus, and was rated, together with diabetes mellitus, under diagnostic code 7913.  In a statement dated in December 2010, the Veteran, through his representative, withdrew the issues of service connection for PTSD and a higher evaluation for glaucoma from the appeal; thus, those issues are not before the Board.  See 38 C.F.R. § 20.204 (2011).

In certain circumstances, a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This case differs, however, because a formal claim for TDIU, as a separate issue, was considered and denied by the RO in the January 2009 rating decision.  In his notice of disagreement, the Veteran specifically limited his appeal to the issues of an increased rating for diabetes mellitus, and service connection for PTSD.  He has not subsequently raised a TDIU claim, nor has one been raised by the record.  Similarly, while he testified at a hearing before the Board regarding his diabetes mellitus, he did not allege that his diabetes mellitus precluded employment.  Therefore, under the circumstances of this case, the Board finds that there is no inferred TDIU claim to be considered as part of the current appeal.  


FINDINGS OF FACT

1.  Treatment of the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities.

2.  The evidence of record neither shows nor suggests that the Veteran's diabetes mellitus has caused episodes of ketoacidosis or hypoglycemic reactions requiring either one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  There is nothing unique or unusual about the Veteran's diabetes mellitus and the schedular rating criteria adequately describe the symptoms of the diabetes mellitus.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in July 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

There is no evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus since his last evaluation, such as would require an additional examination.  38 C.F.R. § 3.327(a).  The Veteran also submitted additional evidence at a Travel Board hearing before the undersigned in February 2011; this evidence was accompanied by a signed waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).  

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran is currently rated at 20 percent for his service connected diabetes mellitus under 38 C.F.R. § 4.118, DC 7913.

Under this Diagnostic Code, diabetes mellitus manageable by restricted diet only is assigned a 10 percent rating.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet is assigned a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent rating.  A 100 percent rating is assigned where diabetes requires more than one daily injection of insulin, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions which require at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight or strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 , Diagnostic Code 7913. 

At his hearing before the Board in February 2011, the Veteran asserted that a 40 percent rating was warranted for his diabetes mellitus, as treatment of the diabetes mellitus requires insulin, a restricted diet and regulation of activities.

The evidence clearly shows the use of insulin to treat the Veteran's diabetes mellitus.  For example, in a June 2008 statement, R. Calhoun, M.D., the Veteran's private physician, stated that the Veteran is an insulin dependent diabetic, on therapeutic exercise and a 2,000 calorie per day diabetic diet.  At a VA examination in August 2008, the Veteran was noted to take insulin every night.  At a VA examination in January 2010, the Veteran was again noted to be on insulin.  As such it is clear insulin is required.

The evidence also establishes that treatment of the Veteran's diabetes mellitus requires a restricted diet.  On a VA examination in August 2008, the examiner asserted that the Veteran was not on any diet or activity restrictions to manage his diabetes mellitus, but then went on to state that he had lost 24 pounds over the past year, which the Veteran attributed to strict diet and exercise.  Medical treatment records from Dr. Calhoun and VA show that the Veteran requires a restricted diet, although he is not always strictly compliant with such.  At a VA examination in January 2010, the examiner specifically indicated that the Veteran was on a diabetic diet.  As such, a restricted diet is considered to be necessary to treat the Veteran's diabetes mellitus.

The final element for establishing a 40 percent rating is the showing of "restriction of activities."  This is defined as "avoidance of strenuous occupational and recreational activities."  At his hearing, the Veteran testified that his private doctor had restricted his activities.  However, Dr. Calhoun's records dated from January 2008 to February 2011 do not contain any specific notations of regulation of activities; and the VA examiner at a January 2010 examination remarked that the Veteran's physical activities had not been restricted in order to control his blood sugar; although the examiner acknowledged that the Veteran's physical activity was a little restricted and noted that he did not get too active because he was afraid it might cause hypoglycemia.  However, the wording of the sentence implies that this was self-regulation by the Veteran.  In order for a veteran to be entitled to a 40% disability rating for diabetes mellitus, the record must show that it is medically necessary for the veteran to have a "regulation of activities."  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

In a statement dated in February 2011, Dr. Calhoun specifically stated that the Veteran's activities were limited, from heavy lifting to extreme exertion.  The Veteran also testified at his hearing that Dr. Calhoun had restricted his activities, due to diabetes mellitus.  Although the Veteran also stated that his eye doctor had regulated his activities, due to his secondary eye condition, the Board observes that the Veteran's secondary glaucoma is rated separately from his diabetes mellitus, under diagnostic code 6080.  Therefore, any symptomatology associated with the glaucoma would be rated as glaucoma, and not under the criteria for diabetes mellitus.  In this regard, compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Code 7913, Note 1 (2011).  Nevertheless, Dr. Calhoun, who is not the Veteran's eye doctor, indicated that due to diabetes mellitus, he was precluded from strenuous activities.  

Given the above factors, the Board finds that the evidence as a whole establishes that it is at least as likely as not that treatment of the Veteran's service-connected diabetes mellitus requires regulation of activities, and, hence, the criteria for a 40 percent schedular rating are met.  To that extent, the appeal is granted.  

However, a rating in excess of 40 percent is not warranted.  For a 60 percent evaluation, in addition to insulin, restricted diet, and regulation of activities, the Veteran's diabetes mellitus would have to cause episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if rated separately.  Fortunately, such impairment has not been shown to be caused by the Veteran's diabetes mellitus. 

On a VA examination in August 2008, the Veteran said that he had occasional tremors from low glucose.  However, the examiner specifically noted that the Veteran had not been hospitalized in the past 12 months for ketoacidosis or hypoglycemia, and no other potential complications were noted.  At the VA examination in January 2010, it was again noted that the Veteran had not been hospitalized in the past year for his diabetes mellitus.  He had not experienced  ketoacidosis, although he had occasional hypoglycemia, for which he would eat a piece of candy or drink a coke.  

Records from Dr. Calhoun dated from January 2008 to February 2011 were received.  These show that in August 2010, the Veteran complained of numbness and tingling in his left arm.  Examination was normal, and the doctor thought it may be caused by the Veteran's mild disc disease.  In April 2010, his medication was adjusted due to some hypoglycemia in the late morning.  Examination was normal, and the assessment was "diabetes mellitus without mention of complication."  Monofilament tests for diabetic sensory testing were normal, most recently in February 2011.  The records show that although his blood sugar has occasionally been out of control, primarily during a period from April to May 2008, no complications were found.  Although he was seen two times during each of April and May, 2008, this was because his medication was being adjusted to regulate his blood sugar; no complications, such as hypoglycemia or ketoacidosis were reported.  VA treatment records similarly fail to show complications of diabetes mellitus.  

As such, the evidence does not show that treatment of the Veteran's diabetes mellitus has required him to be hospitalized during the course of his appeal, and therefore, the criteria for either a 60 or 100 percent schedular rating have not been met.

In sum, the evidence reveals a Veteran who has been largely compliant with his diabetes mellitus regimen, and receives regular follow-up care, with occasional adjustments to his medication.  
As noted, the regulations for evaluating diabetes mellitus require compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Code 7913, Note 1 (2011).  In this case, the Veteran is already separately rated for glaucoma and hypertension as secondary to his diabetes mellitus, but he withdrew his appeal for a higher rating for those disabilities, and they therefore will not be addressed by this decision.  Moreover, a review of the medical evidence does not reveal any other disabling conditions as a result of the diabetes mellitus which should be separately rated.  For example, the examiner at the January 2010 VA examination reported that the Veteran did not have any nephropathy, neuropathy, or heart disease; his skin and feet were unremarkable, and there was no history of bowel or bladder functional impairment.  A separate ophthalmology examination that month found that there was no diabetic retinopathy present.  As such, the record does not suggest any additional complications from diabetes mellitus which must be separately evaluated.

Extraschedular criteria

In his September 2008 TDIU claim, the Veteran stated that he had to stop driving trucks because it was too hard to keep his diabetes mellitus under control.  Thus, the Board must address the question of whether to refer the case for extraschedular consideration.  See Barringer v. Peak, 22 Vet. App. 242 (2008).  In this regard, although the Veteran did not appeal the denial of his TDIU claim, the standard of marked interference with employment required for an extraschedular evaluation is less than the standard for a TDIU rating.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

In this case, the symptoms of the Veteran's diabetes mellitus are adequately contemplated by the 40 percent schedular rating that is assigned in this decision.  In this regard, the Veteran does not have chronic complications, and has only infrequent episodes of hypoglycemia.  Moreover, the rating schedule provides for higher ratings for more severe symptoms of diabetes mellitus, as well as for the separate rating of compensable complications.  Additionally, the Veteran has not reported experiencing any symptoms that have been attributed to diabetes mellitus but which are not contemplated by the rating in effect.  As such, the schedular criteria are considered to be adequate; and because this is the case, it is not necessary to proceed to the second step, a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  


ORDER

A 40 percent for diabetes mellitus is granted, subject to regulations governing the payment of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


